Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/7/22 has been entered. Claims 1-31 were previously canceled.  Claims 32-35 have been amended.  Claims 32-35 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/8/22.
Response to Arguments
Applicant’s arguments with respect to claims 32 and 34 (see Remarks filed 5/7/22, Pages 7-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 32 is objected to because “the liquid phase” in line 31 should be --a liquid phase--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (U.S. 2007/0033942) in view of Pillsbury (U.S. 5,261,226) and further in view of Schlesier et al. (U.S. 2013/0145772).
Re claim 32:
Benz discloses a waste heat recovery system (30, combined cycle power plant - Para 31 (a type of waste heat recovery system as it includes heat recovery steam generator 27)) comprising: 
a cooling air cooler (24, Once Through Cooler - Para 7 (a type of cooling air cooler as described in Para 7 - “…Cooling air is… cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”)) configured to: (i) bleed air (Para 7 - “…Cooling air is diverted…at the level of high pressure and cooled down in…24…” (see Fig. 2)) from a compressor (14, high pressure compressor - Para 6) configured to compress the air (Para 7 - “…air is drawn in via an air inlet 20…high pressure compressor 14 then further compresses the air…”) and included in a gas turbine (11, gas turbine - Para 31) which further includes a combustor (18, high pressure combustor - Para 7) configured to combust fuel in the air which has been compressed so as to generate combustion gas (Para 7 - “…air from the high pressure compressor 14 is led to the high pressure combustor 18 and heated there by the combustion of a fuel, which is introduced via the fuel feedline 21. The resultant flue gas…”), and a turbine (16, high pressure turbine - Para 7) configured to be driven using the combustion gas (Para 7 - “The resultant flue gas is then expanded in the subsequent high pressure turbine 16 to an intermediate level of pressure, as it performs work”); and (ii) cool the air bled from the compressor so as to generate cooling air (Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”); and 
a waste heat recovery device (Para 8 - “flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which flows through a steam turbine 29 within a water-steam circuit…”(elements 27, 29, and the water-steam circuit are collectively a type of waste heat recovery device)) configured to recover waste heat from the cooling air cooler (24)(Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets” (the production of super-heated steam is a type of recovery of waste heat from the cooling air described in Para 7)), 
wherein: 
the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) includes a recovery line (Para 8 - “…a water-steam circuit…” (water-steam circuit is a type of recovery line (lines shown in Fig. 2 at elements 24 and through elements 27 and 29))), and a waste heat recovery boiler (27, heat recovery steam generator - Para 27) configured to generate steam using heat of the combustion gas from the gas turbine (11)(Para 8 - “…The flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which flows through a steam turbine 29…”); 
the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) is configured to introduce the air bled from the compressor (14)(see Fig. 2 and Para 7 - “…Cooling air is diverted…at the level of high pressure and cooled down in…24…”) and water (Para 8 - “water-steam circuit”) to the cooling air cooler (24)(see Fig. 2 and Para 8 - “…OTC coolers 23, 24 are part of the water-steam circuit…”); 
the cooling air cooler (24) is configured to cool the air bled from the compressor (14) by heat exchange with the water whereby the water recovers waste heat included in the air bled from the compressor (14)(See Fig. 2, Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19 and turbines 16, 17 via cooling lines 25 and 26 for cooling purposes…”, and Para 8 - “… OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets…” (element 24 is shown in Fig. 2 as a type of heat exchanger; element 24 is described in Para 7 as cooling the air bled from element 14; element 24 is described in Para 8 as being part of “water-steam circuit” and producing super-heated steam at its outlet and thereby necessarily heat exchange is taking place between water to recover heat in the output of element 14 as it cools the output of element 14)); 
2the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) is configured to introduce the water, which has recovered the waste heat from the air bled from the compressor (14), to the recovery line (Para 8 - “…water-steam circuit…”)(See Fig. 2, Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19 and turbines 16, 17 via cooling lines 25 and 26 for cooling purposes…”, and Para 8 - “… OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets…” (the “water-steam circuit” is part of the waste heat recovery device, element 24 recovers waste heat from element 14 and produces super-heated steam per Paras 7-8 and is part of the water-steam circuit as described in Para 8, therefore the waste heat recovery device, which includes the “water-steam circuit” must be configured to introduce this water)); 
the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) is configured to cool the combustor (18) with the cooling air (see Fig. 2 and Para 8 - “The cooling air, which flows through the cooling lines 25, 26, is blown in at suitable points of combustors 18, 19 and turbines 16, 17, in order to limit the material temperatures…”(element 24 produces cooling air through heat exchange with the water-steam circuit as shown in Fig. 2 and as described in Paras 7-8, and the waste heat recovery device includes the water-steam circuit as interpreted above)), 
the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) is configured to introduce the water into the recovery line (Para 8 - “…water-steam circuit…”) in the liquid phase (Para 8 - “…water-steam circuit…” and see Para 34 where the “water-steam cycle” is referenced (the waste heat recovery device is interpreted as including the “water-steam circuit” and a water-steam circuit necessarily must introduce water in the liquid phase (the water of the water-steam cycle))); 
the waste heat recovery boiler (27) includes a flow path of the combustion gas (28, flue gas line (see Fig. 2 - element 27 is shown including element 28)).
Benz fails to disclose an auxiliary compressor, nor the auxiliary compressor being configured to compress the cooling air generated in the cooling air cooler; nor cooling the combustor with the cooling air compressed by the auxiliary compressor.
Pillsbury teaches an auxiliary compressor (24, boost compressor - Col. 4, Line 10 (a type of auxiliary compressor)), wherein the auxiliary compressor (24) is configured to compress cooling air (Col. 4, Lines 11-16 - “The air-to-air coolers are disposed up-stream and downstream of the boost compressor 24 and transfer heat from the compressed air 25 to ambient air 23. As a result, in the preferred embodiment, the compressed air 25 is cooled to approximately 150° C”) generated in a cooling air cooler (60, air-to-air cooler - Col. 4, Lines 10-11)(see Fig. 2 and Col. 4, Lines 11-17 - “…and its pressure is increased…”); and cooling a combustor (6, combustor - Col. 2, Line 68) with the cooling air compressed by the auxiliary compressor (24)(see Fig. 2 and Col. 4, Lines 32-34 - “Portion 26 of the further compressed cooled air flows through the cooling air passage 41, thereby cooling the plate assembly 37”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the auxiliary compressor and placement thereof of Pillsbury in the system of Benz for the advantage of increasing the pressure of the cooling air by approximately 138 kPa (Pillsbury; Col. 4, Lines 14-17).
Benz/Pillsbury fails to disclose wherein the waste heat recovery boiler includes an evaporator in the flow path of the combustion gas; nor wherein the recovery line is configured to send the water to the evaporator; nor wherein the evaporator is configured to evaporate the water.
Schlesier teaches wherein a waste heat recovery boiler (13, heat restoration steam generator - Para 5) includes an evaporator (27, evaporator - Para 6) in a flow path (see Fig. 2 at elements 21, 13, and 22 and Para 5 - “…flue gas 21 which issues from the turbine 17 is directed through the heat restoration steam generator 13 and discharges it to the environment via a flue gas stack 22…” (a type of flow path is shown/described)) of a combustion gas (21, flue gas - Para 5); and wherein a recovery line (12, water-steam cycle - Para 5 (element 12 is shown in Fig. 2 and described in Paras 5-6 as a type of recovery line; element 12 corresponds to the arrows shown connecting elements 23, 25, 26, and 27)) is configured to send a water (see Fig. 2 at outlet of element 26 and Para 6 - “…the water delivered by a feedwater pump…”) to the evaporator (27)(see Fig. 2 - element 12 is shown configured to send water at outlet of element 26 to element 27 as described in Para 6); and wherein the evaporator (27) is configured to evaporate the water (see Fig. 2 and Para 6 - “Arranged in the heat restoration steam generator 13 is an evaporator 27 of the water-steam cycle 12 in which the water delivered by a feedwater pump 26 is evaporated…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the waste heat recovery boiler of Benz/Pillsbury after that of Schlesier (thereby including the evaporator and connections thereof of Schlesier in the waste heat recovery boiler of Benz) for the advantage of being able to drive a generator by producing steam capable of generating the necessary work when expanded in a steam turbine to drive the generator (Schlesier; see Fig. 2 and Para 6).
Re claim 33:
Benz/Pillsbury/Schlesier teaches a gas turbine plant (Benz; Fig. 2 (a type of gas turbine plant is shown)) comprising: the waste heat recovery system (Benz; 30) according to Claim 32 (as described above); and the gas turbine (Benz; 11)(Benz; see Fig. 2 (elements 11 and 30 are shown included in the system of Fig. 2)).
Re claim 34:
Benz discloses a waste heat recovery method (30, combined cycle power plant - Para 31 (a type of waste heat recovery method as it includes heat recovery steam generator 27)) comprising: 
bleeding air (Para 7 - “…Cooling air is diverted…at the level of high pressure and cooled down in…24…” (see Fig. 2)) from a compressor (14, high pressure compressor - Para 6) in a gas turbine (11, gas turbine - Para 31) including the compressor (14) that compresses the air (Para 7 - “…air is drawn in via an air inlet 20…high pressure compressor 14 then further compresses the air…”), a combustor (18, high pressure combustor - Para 7) that generates combustion gas (Para 7 - “…The resultant flue gas…”) by combusting fuel in the air which has been compressed by the compressor (14)( Para 7 - “…air from the high pressure compressor 14 is led to the high pressure combustor 18 and heated there by the combustion of a fuel, which is introduced via the fuel feedline 21. The resultant flue gas…”), and a turbine (16, high pressure turbine - Para 7) that is driven using the combustion gas (Para 7 - “The resultant flue gas is then expanded in the subsequent high pressure turbine 16 to an intermediate level of pressure, as it performs work”); 
cooling the air bled from the compressor by a cooling air cooler (24, Once Through Cooler - Para 7 (a type of cooling air cooler as described in Para 7 - “…Cooling air is… cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”)), thereby generating cooling air that cools high-temperature components (Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19 and turbines 16, 17 via cooling lines 25 and 26 for cooling purposes…”); and 
recovering waste heat discharged from the cooling air cooler (24) using a waste heat recovery device (Para 8 - “flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which flows through a steam turbine 29 within a water-steam circuit…”(elements 27, 29, and the water-steam circuit are collectively a type of waste heat recovery device))(Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets” (the production of super-heated steam is a type of recovery of waste heat from the cooling air described in Para 7)), 
wherein: 
the air bled from the compressor (14) and water (Para 8 - “water-steam circuit”) are introduced to the cooling air cooler (24)(see Fig. 2, Para 7 - “…Cooling air is diverted…at the level of high pressure and cooled down in…24…”, and Para 8 - “…OTC coolers 23, 24 are part of the water-steam circuit…”), the air bled from the compressor (14) is cooled by heat exchange with the water in the cooling air cooler (24) and the water recovers the waste heat included in the air bled from the compressor (14)(See Fig. 2, Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19 and turbines 16, 17 via cooling lines 25 and 26 for cooling purposes…”, and Para 8 - “… OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets…” (element 24 is shown in Fig. 2 as a type of heat exchanger; element 24 is described in Para 7 as cooling the air bled from element 14; element 24 is described in Para 8 as being part of “water-steam circuit” and producing super-heated steam at its outlet and thereby necessarily heat exchange is taking place between water to recover heat in the output of element 14 as it cools the output of element 14)); 
the water which has recovered the waste heat from the air bled from the compressor (14) is introduced to a recovery line (Para 8 - “…a water-steam circuit…” (water-steam circuit is a type of recovery line (lines shown in Fig. 2 at elements 24 and through elements 27 and 29)))(See Fig. 2, Para 7 - “…Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19 and turbines 16, 17 via cooling lines 25 and 26 for cooling purposes…”, and Para 8 - “… OTC coolers 23, 24 are part of the water-steam circuit; super-heated steam is produced at their outlets…” (element 24 recovers waste heat from element 14 and produces super-heated steam per Paras 7-8 and is part of the water-steam circuit as described in Para 8, therefore the “water-steam circuit” must be configured to introduce this water)), and the combustor (18) is cooled with the cooling air (see Fig. 2 and Para 8 - “The cooling air, which flows through the cooling lines 25, 26, is blown in at suitable points of combustors 18, 19 and turbines 16, 17, in order to limit the material temperatures…”), 
the water is introduced into the recovery line (Para 8 - “…water-steam circuit…”) in a liquid phase (Para 8 - “…water-steam circuit…” and see Para 34 where the “water-steam cycle” is referenced (a water-steam circuit necessarily must introduce water in the liquid phase (the water of the water-steam cycle))); 
the waste heat recovery device (Para 8 - “…a heat recovery steam generator (HRSG) 27… a steam turbine 29 … a water-steam circuit…”) has a waste heat recovery boiler (27, heat recovery steam generator - Para 27) which generates steam using heat of the combustion gas from the gas turbine (11)(Para 8 - “…The flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which flows through a steam turbine 29…”); 
the waste heat recovery boiler (27) includes a flow path of the combustion gas (28, flue gas line (see Fig. 2 - element 27 is shown including element 28)).
Benz fails to disclose the cooling air generated in the cooling air cooler is compressed by an auxiliary compressor, nor wherein the combustor is cooled with the cooling air compressed by the auxiliary compressor.
Pillsbury teaches wherein cooling air (Col. 4, Lines 11-16 - “The air-to-air coolers are disposed up-stream and downstream of the boost compressor 24 and transfer heat from the compressed air 25 to ambient air 23. As a result, in the preferred embodiment, the compressed air 25 is cooled to approximately 150° C”) generated in a cooling air cooler (60, air-to-air cooler - Col. 4, Lines 10-11) is compressed by an auxiliary compressor (24, boost compressor - Col. 4, Line 10 (a type of auxiliary compressor))(see Fig. 2 and Col. 4, Lines 11-17 - “…and its pressure is increased…), and wherein a combustor (6, combustor - Col. 2, Line 68) is cooled with the cooling air compressed by the auxiliary compressor (see Fig. 2 and Col. 4, Lines 32-34 - “Portion 26 of the further compressed cooled air flows through the cooling air passage 41, thereby cooling the plate assembly 37”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the auxiliary compressor and placement thereof of Pillsbury in the system of Benz for the advantage of increasing the pressure of the cooling air by approximately 138 kPa (Pillsbury; Col. 4, Lines 14-17).
Benz/Pillsbury fails to disclose wherein the waste heat recovery boiler includes an evaporator in the flow path of the combustion gas; nor wherein the recovery line sends the water to the evaporator; nor wherein the evaporator evaporates the water.
Schlesier teaches wherein a waste heat recovery boiler (13, heat restoration steam generator - Para 5) includes an evaporator (27, evaporator - Para 6) in a flow path (see Fig. 2 at elements 21, 13, and 22 and Para 5 - “…flue gas 21 which issues from the turbine 17 is directed through the heat restoration steam generator 13 and discharges it to the environment via a flue gas stack 22…” (a type of flow path is shown/described)) of a combustion gas (21, flue gas - Para 5); and wherein a recovery line (12, water-steam cycle - Para 5 (element 12 is shown in Fig. 2 and described in Paras 5-6 as a type of recovery line; element 12 corresponds to the arrows shown connecting elements 23, 25, 26, and 27)) is sends water (see Fig. 2 at outlet of element 26 and Para 6 - “…the water delivered by a feedwater pump…”) to the evaporator (27)(see Fig. 2 - element 12 is shown configured to send water at outlet of element 26 to element 27 as described in Para 6); and wherein the evaporator (27) evaporates the water (see Fig. 2 and Para 6 - “Arranged in the heat restoration steam generator 13 is an evaporator 27 of the water-steam cycle 12 in which the water delivered by a feedwater pump 26 is evaporated…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the waste heat recovery boiler of Benz/Pillsbury after that of Schlesier (thereby including the evaporator and connections thereof of Schlesier in the waste heat recovery boiler of Benz) for the advantage of being able to drive a generator by producing steam capable of generating the necessary work when expanded in a steam turbine to drive the generator (Schlesier; see Fig. 2 and Para 6).
Re claim 36:
Benz/Pillsbury/Schlesier teaches an installation method for waste heat recovery systems (Benz; Fig. 2), the installation method comprising: installing the waste heat recovery system (Benz; 30) according to Claim 32 (as described above) in the gas turbine (Benz; 11)( Benz; see Fig. 2 - element 30 shown installed in element 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/2/22